IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 347 MAL 2018
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
 EMANON KEITH SHANNON,                          :
                                                :
                      Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.     Further, the Application for Relief is DENIED as moot.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.